— -Judgment unanimously reversed, on the law, motion to suppress granted, and indictment dismissed. Memorandum: In seeking the issuance of a search warrant based upon information supplied by an informant it was necessary that the issuing court be informed of the underlying circumstances from which the informant concluded that there were illegal drugs where he claimed they were and also of the circumstances from which the officer concluded that the informant was reliable (United States v Harris, 403 US 573; Spinelli v United States, 393 US 410; Aguilar v Texas, 378 US 108; People v Brown, 40 NY2d 183). The application for the search warrant was plainly insufficient without such and the motion to suppress should have been granted. (Appeal from judgment of Onondaga Supreme Court Appellant. criminal possession controlled substance, sixth degree.) Present — Cardamone, J. P., Simons, Schnepp, Doerr and Witmer, JJ.